      Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 1 of 14



 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH
     LLP
 3   Four Embarcadero Center
     San Francisco, CA 94111
 4   Telephone: (415) 591-7500
     Facsimile: (415) 591-7510
 5
     CHRISTINE A. VARNEY (pro hac vice)
 6   cvarney@cravath.com
     KATHERINE B. FORREST (pro hac vice)
 7   kforrest@cravath.com
     GARY A. BORNSTEIN (pro hac vice)
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)
 9   yeven@cravath.com
     LAUREN A. MOSKOWITZ (pro hac vice)
10   lmoskowitz@cravath.com
     M. BRENT BYARS (pro hac vice)
11   mbyars@cravath.com
     CRAVATH, SWAINE & MOORE LLP
12   825 Eighth Avenue
     New York, New York 10019
13   Telephone: (212) 474-1000
     Facsimile: (212) 474-3700
14
     Attorneys for Plaintiff and Counter-
15   defendant Epic Games, Inc.
16
                                UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                        OAKLAND DIVISION
19

20                                                    Case No. 4:20-CV-05640-YGR-TSH
     EPIC GAMES, INC.,
21                                                    EPIC GAMES, INC.’S STATEMENT
                      Plaintiff, Counter-defendant,   RESPONDING TO PRETRIAL ORDER
22                                                    NO. 6 & APPLE INC.’S OBJECTIONS
                                                      TO EXPERT TESTIMONY
                          vs.
23
                                                      The Honorable Yvonne Gonzalez Rogers
24   APPLE INC.,
                                                      Trial: May 3, 2021
25                    Defendant, Counterclaimant.
26

27

28
        EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                  APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                             Case No. 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 2 of 14



 1          Epic Games, Inc. (“Epic”) respectfully submits this Statement in response to Pretrial Order

 2   No. 6 (ECF No. 521) and Apple Inc.’s (“Apple”) Objections to Expert Testimony (ECF No. 518).

 3          The chart below lists each of the paragraphs referenced in Pretrial Order No. 6 and Apple’s

 4   Objections to Expert Testimony and, where applicable, “the exact paragraph in the disclosed

 5   reports of each expert . . . that proves that the opinion was, in fact, disclosed.” (ECF No. 521.)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -2-
         EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                   APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 3 of 14



 1                   Paragraph in Expert
                                              Expert Report and Paragraph Disclosing
        Expert       Written Testimony to
 2                                                           Opinion
                     which Apple Objects
 3                           ¶ 86                            None (N/A)

 4                           ¶ 87                            None (N/A)

 5    Prof. Athey          ¶¶ 88-92                Athey Opening Report ¶¶ 61-64
 6                         ¶¶ 93-96               Athey Opening Report ¶¶ 103-111
 7                           ¶ 96                            None (N/A)
 8   Prof. Mickens           ¶ 94                            None (N/A)
 9                           ¶ 26                Cragg Rebuttal Report ¶ 35, Table 2
10                        ¶¶ 38-39          None (responsive to Hitt Rebuttal Report ¶ 140;
                                                      Hitt Direct Testimony ¶ 31)
11                         ¶¶ 55-56         None (responsive to Hitt Rebuttal Report ¶ 219;
                                                    Hitt Direct Testimony ¶¶ 83-85)
12
                           ¶¶ 58-59                   Cragg Rebuttal Report ¶ 31,
13                                                       Figure 1, and Figure 2
      Dr. Cragg            ¶¶ 66-68         None (responsive to Hitt Rebuttal Report ¶ 218
14                                             et seq.; Hit Direct Testimony ¶ 102-104)
                             ¶ 72             None (responsive to Hitt Direct Testimony
15                                                               ¶ 105)
16                        ¶¶ 97-102           None (responsive to Hitt Direct Testimony,
                                                             Figures 40-42)
17                          ¶ 103            None (responsive to Cragg Direct Testimony,
                                                               Exhibit 55)
18                          ¶ 104                    Cragg Rebuttal Report ¶ 149
19                           ¶ 39                    Evans Rebuttal Report ¶ 129
20    Dr. Evans                               None (Hitt Rebuttal Report Exhibits 47 and
                           ¶¶ 48-50            62; Hitt Written Testimony ¶¶ 172-173,
21
                                                  179-180, 217; Figures 39 and 51)
22                           ¶ 19                    Lee Rebuttal Report ¶ 48-49
23                         ¶¶ 76-77            None (Rubin Rebuttal Report ¶¶ 260-63;
                                                 Rubin Direct Testimony ¶¶ 44-47)
24     Dr. Lee               ¶ 80              None (Rubin Rebuttal Report ¶¶ 332-35;
                                                 Rubin Direct Testimony ¶¶ 100-04)
25                          ¶ 103              None (Rubin Rebuttal Report ¶¶ 248-53;
                                                 Rubin Direct Testimony ¶¶ 80-86)
26                          ¶ 104                  Lee Rebuttal Report ¶¶ 42-43
27

28
                                           -3-
       EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                 APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                            Case No. 4:20-cv-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 4 of 14



 1            Epic does not seek the sealing of any materials subject to Apple’s provisional motion to

 2   seal (ECF No. 517).

 3            Epic responds to Apple’s Objections to Expert Testimony as follows:

 4   I.       LEGAL STANDARD

 5            Fed. R. Civ. P. 26(a)(2)(B)(i) requires that an expert’s report contain “a complete statement

 6   of all opinions the witness will express and the basis and reasons for them”. Nonetheless, an

 7   expert may comment on criticisms of their opinions by the opposing party’s expert—such

 8   comments do not amount to a “new opinion”. See Layne Christensen Co. v. Bro-Tech Corp., 836

 9   F. Supp. 2d 1203, 1211–12 (D. Kan. 2011) (holding that “as long as [an expert] does not offer any

10   new opinions separate from those offered in his authorized report, [the expert] will of course be

11   permitted at trial to comment on criticisms by [opposing party’s expert] of [the expert’s]

12   opinions”). Furthermore, “[w]hile Rule 26 demands that expert disclosures be ‘complete,’ there is

13   no requirement that such disclosures cover any and every objection or criticism of which an

14   opposing party might conceivably complain . . . .” Bryant v. Wyeth, 2012 WL 11924298, at *3

15   (W.D. Wash. 2012) (finding that statements presented to respond to an opposing expert’s

16   criticisms are different from new opinions that result in “sandbag[ging] one’s opponent”).

17   II.      DISCUSSION

18            A.     Prof. Athey - ¶¶ 86-96

19            Apple’s claim that Professor Athey “add[ed] brand-new opinions” to her written testimony

20   is not correct. (ECF No. 518 at 4.) On the contrary, Professor Athey explicitly declined to offer

21   any new opinions, and simply noted a handful of newly available documents that confirm the

22   opinions that she previously and timely disclosed.

23            The disclosure rules in Federal Rule of Civil Procedure 26(a)(2) do not prohibit an expert

24   witness from addressing newly-available evidence that confirm her fully-disclosed opinions.

25   Wilson Rd. Dev. Corp. v. Fronabarger Concreters, Inc., 971 F. Supp. 2d 896, 903 (E.D. Mo.

26   2013) (finding declarations submitted after the close of discovery admissible because “they merely

27   expand upon or clarify initial opinions that the defendants had an opportunity to test during

28
                                               -4-
           EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                     APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                                Case No. 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 5 of 14



 1   discovery. They do not express new or contradictory opinions that might prejudice the

 2   defendants.”); Bryant, 2012 WL 11924298, at *3 (finding supplemental declarations admissible

 3   because they “contain no new material information and present no opinions that were not provided

 4   to Defendants during the course of discovery”). Here, the evidence to which Professor Athey

 5   cited, and to which Apple objects, was not available to her until after she had submitted her report

 6   and been deposed. Her written testimony made clear that “[w]hen formulating [her] opinions,

 7   [she] could not consult confidential Apple documents, pursuant to the Protective Order in this

 8   matter”. (ECF No. 508-4 at ¶ 86.) Professor Athey could only review these documents after

 9   Apple withdrew its confidentiality designations over them. (Id.)

10          Once the documents became available for her review, Professor Athey reviewed them. As

11   her testimony makes clear, Professor Athey “did not rely on these documents to form [her]

12   opinions” (ECF No. 508-4 at ¶ 87), which were timely disclosed in her expert report in February.

13   Nor did the documents change her opinions in any way—they were strictly confirmatory of what

14   she had already testified. (Id.) Apple had the full opportunity to test Professor Athey’s opinions

15   at deposition and through rebuttal reports from its own experts. Her written testimony noting the

16   consistency of newly available documents with those previously disclosed opinions does not

17   amount to “add[ing] brand-new opinions”.

18          For these reasons, Professor Athey’s reference to of these documents in her written

19   testimony do not run afoul of Rule 26(a)(2)(B)(i).

20          B.      Prof. Mickens - ¶ 94

21          Apple claims that Professor Mickens cites to a document from Apple’s production that he

22   previously did not rely upon in his opening expert report. (ECF No. 518 at 5.) This is misleading.

23          Professor Mickens’s February 16, 2021 expert report originally cited a public version of

24   Apple’s Platform Security white paper from Spring of 2020 for the language that currently appears

25   in ¶ 94 of his written direct testimony. This document appeared in Appendix A (“Materials Relied

26   Upon”) of Professor Mickens’s expert report. (See PX2888.64.) Apple subsequently withdrew its

27   confidentiality designation for an earlier, non-public version the same Platform Security white

28
                                             -5-
         EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                   APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 6 of 14



 1   paper. (PX461.) Epic had marked this earlier, non-public version of the document as an intended

 2   trial exhibit, used it in fact depositions and cited it in Epic’s Proposed Findings of Fact. For

 3   purposes of convenience and efficiency, ¶ 94 of Professor Mickens’s written testimony cited to the

 4   intended trial exhibit version of the document rather than to the public version of the same

 5   document that had previously appeared in Professor Mickens’s expert report. The information

 6   cited by Professor Mickens from that document is precisely the same in both the public version of

 7   the document that he cited in his expert report and in the newly non-confidential version cited in

 8   his direct testimony.

 9          Because the information Professor Mickens references is the same in both documents,

10   there is no new subject matter disclosed by Professor Mickens, and there is no prejudice to Apple

11   from the substitution of one document for another. Nonetheless, if the Court were to agree with

12   Apple’s position on this matter, Epic respectfully requests that the Court allow Epic to re-file

13   Professor Mickens’s written direct testimony with an updated ¶ 94 that cites to the public version

14   of the white paper as the source for the same quote that is currently cited from PX461 and include

15   the public version as an intended trial exhibit.

16          C.      Dr. Cragg - ¶¶ 26, 38-39, 55-56, 58-59, 66-68, 72, 97-104

17          Apple objects to ¶¶ 26, 38-39, 55-56, 58-59, 66-68, 72, and 97-104 of Dr. Michael I.

18   Cragg’s written direct on the basis that they “attempt[] to offer a number of new opinions that are

19   not disclosed in or supported by his rebuttal report.” (ECF No. 518 at 6.) Apple’s arguments are

20   incorrect.

21          Expert reports are disclosure mechanisms intended to eliminate surprise at trial. See

22   Mariscal v. Graco, Inc., 52 F. Supp. 3d 973, 983 (N.D. Cal. 2014). As explained below, most of

23   Apple’s objections are directed to Dr. Cragg’s brief responses to new analyses that Apple’s expert,

24   Prof. Lorin Hitt, presented for the first time in his own rebuttal report, to which Epic had no

25   opportunity to respond in a rebuttal opinion. These new analyses from Prof. Hitt, offered

26   purportedly in rebuttal, were largely an effort to buttress his own affirmative opinions rather than a

27   response to any opinion from Epic’s experts. Apple now asks the Court to strike Dr. Cragg’s

28
                                             -6-
         EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                   APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 7 of 14



 1   responses, even though they do not contain any new data or elaborate analyses, but instead point

 2   out specific errors in Prof. Hitt’s analysis or correct the presentation of their results where they are

 3   misleading. These are not new “opinions” from Dr. Cragg, but criticisms of specific uses of data

 4   that Prof. Hitt first deployed in rebuttal. It would be prejudicial to Epic if Dr. Cragg were not

 5   allowed to react to these new analyses at all. Therefore, with the one exception noted below, Epic

 6   requests that Apple’s objections be denied.

 7                     ¶ 26: Although Epic does not believe this paragraph constitutes an improper
 8                      new opinion, Epic does not oppose the objection to the extent it is limited to Dr.

 9                      Cragg’s discussion of correlation coefficients. The rest of ¶ 26 simply explains

10                      the data in Figure 1, which was disclosed as Table 2 in Dr. Cragg’s rebuttal

11                      report.

12                     ¶¶ 38-39: Prof. Hitt presented for the first time in his rebuttal report the claim
13                      that 88% of the top 25 iOS apps are also available on PCs, citing certain

14                      exhibits. (Hitt Rebuttal Report ¶ 140, Exhibit 19.) Prof. Hitt claimed in his

15                      rebuttal report that he presented this number “to respond to Dr. Evans’

16                      conclusions regarding lack of substitutability”. (Id. at ¶ 139.) Prof. Hitt

17                      incorporated that analysis, together with a new chart, in his written direct

18                      testimony. (ECF No. 489-7 ¶ 31, Figure 3.) In his rebuttal report, Dr. Cragg

19                      simply examined the backup evidence relied on by Prof. Hitt and noted where

20                      Prof. Hitt miscalculated or misrepresented the data. Dr. Cragg relied

21                      exclusively on the backup materials provided by Prof. Hitt himself, and

22                      performed no calculation other than a simple percentage share. (ECF No. 508-

23                      6 ¶¶ 38-39.) Under these circumstances, there is no new opinion and thus no

24                      disclosure issue.

25                     ¶¶ 55-56: Prof. Hitt presented for the first time in his rebuttal report his
26                      “companion app” analysis. (Hitt Rebuttal Report ¶ 218 et seq.) Prof. Hitt

27                      claimed that he presented this analysis “in order to address Professor Athey’s

28
                                             -7-
         EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                   APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 8 of 14



 1                claims of complementarity, and to understand substitutability for the relevant

 2                market of game transactions”. (Id. ¶ 218.) The analysis assumes that users who

 3                download certain apps have recently acquired a console or PC and then presents

 4                results concerning average user growth after downloading those apps. (Id.

 5                ¶ 219.) Dr. Cragg, in the paragraphs Apple seeks to excise, briefly notes the

 6                shortcomings of Prof. Hitt’s assumption and notes that he has presented his user

 7                growth results in a misleading way. Dr. Cragg simply uses Prof. Hitt’s same

 8                data to present the results using a more appropriate metric. (ECF No. 508-6

 9                ¶¶ 55-56.) There is no surprise here.

10               ¶¶ 58-59: Apple argues that a portion of Dr. Cragg’s Nintendo Switch analysis
11                should be struck. As to ¶ 58, it simply presents Prof. Hitt’s claims and contains

12                no opinions or analysis by Dr. Cragg. As to ¶ 59, in his opening expert report,

13                Prof. Hitt performed a single analysis regarding usage and spending patterns

14                following the launch of Fortnite on the Nintendo Switch, arguing that the

15                evidence is “consistent with consumers switching . . . from iOS devices to the

16                Nintendo Switch”. (Hitt Opening Report ¶ 97.) Dr. Cragg addressed this

17                analysis in his rebuttal expert report, showing that, when corrected, Prof. Hitt’s

18                analysis shows that “iOS players do not substitute their time away from iOS

19                and towards Switch”. (Cragg Rebuttal Report ¶ 31.) In his rebuttal expert

20                report (Appendix G), and further emphasized in his written direct, Prof. Hitt

21                adds a second Nintendo Switch analysis and new chart that he states “shows

22                that existing iOS Fortnite users substituted transactions between iOS and the

23                Nintendo Switch”. (ECF No. 489-7 ¶ 90.) Dr. Cragg’s written direct simply

24                responds by making the same point as he did in his rebuttal expert report: that

25                Prof. Hitt’s analysis fails to show actual substitution. There is nothing

26                improper or surprising about Dr. Cragg pointing out the same deficiency in

27                Prof. Hitt’s two related Nintendo Switch analyses.

28
                                          -8-
      EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                           Case No. 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 9 of 14



 1                    ¶¶ 66-68: In his rebuttal report, following up on his “companion app” analysis
 2                     noted above, Prof. Hitt provided a new analysis concerning the impact of

 3                     Spotify’s decision not to offer subscriptions on iOS. Prof. Hitt did not tie this

 4                     new analysis to any specific opinion of any Epic expert (beyond his general

 5                     comment noted above concerning Prof. Athey and “to understand

 6                     substitutability”). (Hitt Rebuttal Report ¶ 218 et seq.) In ¶¶ 66-68, Dr. Cragg

 7                     simply explains why Prof. Hitt’s reliance on Spotify—a non-game app with

 8                     unique features—is an improper basis to show the substitution of game

 9                     transactions that is the focus of Prof. Hitt’s testimony. Nothing about that is

10                     surprising or prejudicial, but Epic would be prejudiced if it were unable to

11                     address Prof. Hitt’s new analysis.1

12                    ¶ 72: Apple objects to Dr. Cragg challenging Prof. Hitt’s Netflix subscription
13                     analysis. But it was not until Prof. Hitt’s written direct that he first made the
14                     argument that Netflix provides evidence of substitution relevant to market
15                     definition. (ECF No. 508-6 ¶ 105). In his rebuttal report, Prof. Hitt pointed to
16                     Netflix only as an example of an app that sells subscriptions outside of iOS,
17                     without any specific claim about substitution. (Hitt Rebuttal Report ¶ 305.)
18                     ¶ 72 of Dr. Cragg’s written testimony is limited to a single paragraph showing
19                     that Prof. Hitt performed no analysis on Netflix that could show “any evidence
20                     of substitution”. (ECF No. 508-6 at ¶ 72.) That is not objectionable.

21                    ¶¶ 97-104: Apple seeks to exclude Dr. Cragg’s response to Prof. Hitt’s claim
22                     of declining commissions. But Apple lumps together disparate portions of Dr.

23                     Cragg’s testimony that should be considered separately. Specifically, ¶ 103 and

24

25
        1
           In the reasons for its objections, Apple also mentions ¶¶69-71, in which Dr. Cragg re-charts
26   Prof. Hitt’s data to show separately iOS and Android growth in user Spotify premium purchases,
     instead of aggregating the two to obfuscate the effect on iOS. Apple did not identify these
27   paragraphs but has instead stipulated to their admission (ECF No. 519), and any objection to them
     is therefore waived.
28
                                             -9-
         EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                   APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 10 of 14



 1                      Figure 24 address a new analysis performed by Prof. Hitt for the first time in

 2                      his written direct testimony—shown in Figure 55, which claims an average

 3                      commission rate for all games transactions (combining initial downloads and

 4                      in-app purchases) of 8.1% in 2019 (a rate never disclosed in any of Prof. Hitt’s

 5                      expert reports). Responding to this new analysis, Dr. Cragg simply uses Prof.

 6                      Hitt’s own data to show that, over time, that rate has nearly doubled. As for

 7                      ¶ 104, it presents Dr. Cragg’s analysis of Apple’s share of app store revenue, an

 8                      analysis Dr. Cragg fully disclosed in his rebuttal report. (Cragg Rebuttal

 9                      Report VI.B.) Finally, ¶¶ 97-102 presents in different ways the same data

10                      presented by Prof. Hitt regarding increasing per-transaction fees (see e.g. ECF

11                      No. 489-7, Figures 40-42), an issue that is not in dispute, and is therefore not

12                      objectionable. Dr. Cragg then simply explains why increasing per-transaction

13                      fees are in fact tantamount to increasing prices.

14          D.      Dr. Evans - ¶¶ 39, 48-50

15          None of the three paragraphs cited by Apple contain new opinions by Dr. Evans.

16          First, contrary to Apple’s assertion and as noted in the chart above, Dr. Evans’s opinion at

17   ¶ 39 of his rebuttal written direct testimony was disclosed at ¶ 129 of Dr. Evans’s rebuttal report.

18   There, Dr. Evans states, “I will assume for the sake of argument that, for the purposes of assessing

19   Apple’s app-distribution restrictions, the relevant products for distribution are limited to online

20   gaming apps. I will show that Apple’s experts have presented no economic evidence that would

21   warrant including games for other devices in the relevant market for app distribution for

22   smartphones.” This language conveys the same opinion discussed in ¶39 of Dr. Evans’s rebuttal

23   written direct testimony—that any market for game apps is no broader than the market for iOS

24   games apps.

25          Second, as noted above, an expert may comment on criticisms of their opinions by the

26   opposing party’s expert, and these responses are not considered to be new opinions. This is

27   precisely what Dr. Evans does in ¶¶ 48-50 of his rebuttal written direct testimony. Professor Hitt

28
                                             -10-
         EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                   APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 11 of 14



 1   criticizes Dr. Evans’s calculation of Apple’s average effective commission rate for failing to

 2   include free downloads, and Dr. Evans just responds to that criticism. Further, the analyses to

 3   which Dr. Evans responds in ¶¶ 48-49 appeared for the first time in Professor Hitt’s rebuttal

 4   report, to which Dr. Evans had no opportunity to respond as the parties served their experts’

 5   rebuttal expert reports on the same day. (ECF No. 116.) And the analysis to which Dr. Evans

 6   responds in ¶ 50 was not disclosed in either of Professor Hitt’s reports; as noted by Dr. Evans in

 7   his rebuttal testimony (ECF No. 508-9), this analysis appeared for the first time in Prof. Hitt’s

 8   written direct testimony.2 Epic would be prejudiced if Apple’s experts were permitted to inject

 9   new analyses and opinions at this late stage and Epic’s experts were not permitted to respond.

10          Dr. Evans’s opinions in the above-referenced paragraphs should be accepted into evidence.

11          E.      Dr. Lee - ¶¶ 19, 76-77, 80, 103-104

12          Apple’s claim that Dr. Lee offers several “completely new” opinions is meritless. (ECF

13   No. 518 at 8.) Two of the challenged paragraphs (¶¶ 19, 104) reflect opinions that were included

14   in Dr. Lee’s rebuttal expert report. Paragraph 19 of Dr. Lee’s written rebuttal testimony explains

15   that “[t]he Apple materials I have reviewed do not suggest that Apple’s decision to adopt

16   exclusive app distribution on iOS was a result of threat modeling”. This opinion is fully disclosed

17   in ¶ 48 of Dr. Lee’s rebuttal expert report (see PX2893.24), which explained that “[w]hen first

18   contemplating whether to allow third-party developers to distribute native apps on iOS, the

19   security team at Apple did not identify exclusive distribution through the App Store as necessary

20   to iOS security”. There is no substantive difference between the two opinions, and Apple’s

21   objection boils down to a semantic complaint that Dr. Lee did not use the words “threat model” in

22   his rebuttal report when describing Apple’s internal assessment of what was “necessary to iOS

23   security”.

24

25
        2
26        Apple claims that Dr. Evans conceded that Prof. Hitt presented this analysis in his expert
     reports (ECF No. 518 at 7-8), but that is not correct. Some of the underlying data was mentioned
27   in Prof. Hitt’s reports, but the analysis at issue was not, Dr. Evans’s written testimony makes this
     plain (ECF No. 508-9 at ¶¶ 49-50).
28
                                             -11-
         EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                   APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 12 of 14



 1                  Similarly, ¶ 104 of Dr. Lee’s rebuttal written direct testimony explains that in an

 2   open distribution model, third-party app stores could specialize, and thereby review fewer apps in

 3   narrower categories, achieving the same level of security as Apple’s App Store. This opinion was

 4   fully disclosed in ¶¶ 42-43 of Dr. Lee’s rebuttal expert report (see PX2893.21), which explained

 5   that “[a] third party . . . might create an app store that solely focused on a narrower category of

 6   apps”; that “[t]his focus could allow specialized app reviewers to spend more time with each app

 7   in both manual and automated review, resulting in the reviewers gaining a deeper understanding of

 8   the security measures most relevant to each app category”; and that “[t]his third-party store could

 9   then subject these apps to a more rigorous technical review than App Review”.

10          With respect to the remaining challenged paragraphs, Apple’s security expert, Dr. Aviel

11   Rubin, submitted written direct testimony containing various criticisms of Dr. Lee’s methodology

12   that appeared for the first time in Dr. Rubin’s rebuttal expert report. In ¶¶ 76-77, 80 and 103,

13   Dr. Lee responds directly to the critiques that first appeared in Dr. Rubin’s rebuttal. Thus, for the

14   reasons stated above, the statements reflected in ¶¶ 76-77, 80 and 103 do not amount to “new”

15   opinions; they are responses to attacks that Dr. Rubin levied on Dr. Lee’s existing opinions.

16                     ¶¶ 76-77: : In paragraph 44 of his written direct testimony, Dr. Rubin states
17                      that he “disagree[s] with the conclusion of Drs. Lee and Mickens that other

18                      platforms . . . offer ‘rough parity’ in their security protections to those of iOS.”

19                      (See ECF No. 490-6 at ¶ 44.) Dr. Rubin bases this disagreement on third-party

20                      studies that purportedly support his claim that there is no parity in the security

21                      protections across certain platforms. (See id. at 45-47.) Those studies appeared

22                      for the first time in Dr. Rubin’s rebuttal expert report, and Dr. Lee is entitled to

23                      respond to Dr. Rubin’s use of the studies to attack Dr. Lee’s opinions.

24                      Accordingly, in ¶¶ 76-77 of Dr. Lee’s rebuttal written direct testimony, he

25                      responds to Dr. Rubin’s criticism by explaining why the analysis in the studies

26                      is flawed.

27

28
                                             -12-
         EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                   APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 13 of 14



 1                     ¶ 80: Similarly, Dr. Rubin attacks Dr. Lee’s opinion that more open
 2                      distribution on iOS will not erode security on the platform. (See ECF No. 490-

 3                      6, Section III.C.) In support, Dr. Rubin offers a case study of the Android

 4                      marketplace in China, which he claims demonstrates security problems that are

 5                      “largely attributed to looser security standards that accompany the multitude of

 6                      app stores distributing apps”. (Id. at ¶ 104.) This case study first appeared in

 7                      Dr. Rubin’s expert rebuttal report, and Dr. Lee is entitled to respond to the

 8                      attack on his own opinion. In ¶ 80 of Dr. Lee’s written rebuttal testimony, he

 9                      responds to Dr. Rubin’s criticism by explaining why Dr. Rubin’s case study is

10                      flawed.

11                     ¶103: Dr. Rubin also attacks Dr. Lee’s opinion that the app review process can
12                      be replicated by third parties—calling it “theoretical[]” and “speculative”. (See

13                      ECF No. 490-6 at ¶¶ 80-86.) In ¶ 103 of his written rebuttal testimony, Dr. Lee

14                      simply responds to that criticism, citing an example of a third-party app store

15                      that has implemented an app review process similar to that of App Review (one

16                      that includes both a human and automated review), which advertises security as

17                      its top priority.

18          Dr. Lee’s opinions in the above-referenced paragraphs should be accepted into evidence.

19   Apple’s objection is part of an effort to attack Dr. Lee’s opinions while precluding Dr. Lee from

20   responding to those attacks.

21

22

23

24

25

26

27

28
                                             -13-
         EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                   APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                              Case No. 4:20-cv-05640-YGR-TSH
     Case 4:20-cv-05640-YGR Document 536 Filed 04/30/21 Page 14 of 14


     Dated: April 30, 2021           CRAVATH, SWAINE & MOORE LLP
 1                                       Christine A. Varney (pro hac vice)
                                         Katherine B. Forrest (pro hac vice)
 2                                       Gary A. Bornstein (pro hac vice)
                                         Yonatan Even (pro hac vice)
 3                                       Lauren A. Moskowitz (pro hac vice)
                                         M. Brent Byars (pro hac vice)
 4
                                     FAEGRE DRINKER RIDDLE & REATH
 5                                   LLP
                                         Paul J. Riehle
 6

 7                                   By:   /s/ Gary A. Bornstein
                                           Gary A. Bornstein
 8                                         825 Eighth Avenue
                                           New York, New York 10019
 9                                         Telephone: (212) 474-1000
10                                         Attorneys for Plaintiff and
                                           Counter-defendant Epic Games, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -14-
        EPIC GAMES, INC.’S STATEMENT RESPONDING TO PRETRIAL ORDER NO. 6 &
                  APPLE INC.’S OBJECTIONS TO EXPERT TESTIMONY
                             Case No. 4:20-cv-05640-YGR-TSH
